DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-95 are pending.
Claims 1-95 are under examination.


Priority 
	This application is continuation (CON) of U.S. application 16069497, filed 10/22/2021, which is a national stage entry (371) of PCT/GB2017/050074, filed 1/12/2017, which claims priority from U.K. application GB1605763, filed 4/4/2016, U.K. application GB1605770.5, filed 4/4/2016, and U.K. application GB1600559.7, filed 1/12/2016, which has been acknowledged.
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/069,497, filed on 7/11/2018.

Information Disclosure Statement
Applicant’s IDS submitted 12/28/2021, IDS submitted 2/4/2022, IDS submitted 4/29/2022, IDS submitted 5/4/2022, have been considered and are acknowledged. Signed copies are attached hereto.

Claim Objections
Claims 6, 67-69, 71-74, and 93-94 are objected to because of the following informalities:  
These claims recite the phrase “A binding molecule according to”. This phrase should be amended as to recite “The binding molecule of”.
Appropriate correction is required.
Claim 9 objected to because of the following informalities:  
This claim recites the phrase “a pharmaceutical composition according to”. This phrase should be amended as to recite “The pharmaceutical composition of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 67-69, 71-74, and 93-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351. The Federal Circuit has also rejected the notion that a disclosure can provide written description support for a claimed antibody simply by describing the target to which the antibody binds. Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 (Fed. Cir. 2017) (finding that the “newly characterized antigen test” which “allow[ed] patentees to claim antibodies by describing ... the antigen” to which they bind “flouts basic legal principles of the written description requirement.”).

Scope of the claimed genus
Independent claim 1 is drawn to a binding molecule capable of binding human PSMA comprising a single human variable heavy chain domain (VH) antibody comprising a CDR1, CDR2, and CDR3 sequence, wherein said CDR sequences comprises the recited CDR amino acid sequences or a sequence with at least 80%, at least homology thereto.
The claim is essentially claiming any single human variable heavy chain domain antibody that binds human PSMA, provided the CDR has at least 80% homology to the recited CDR sequences.
	All claims depend either directly or indirectly from claim 1.

State of the Relevant Art
Vincke (Vincke C., Muyldermans S., Introduction to Heavy Chain Antibodies and Derived Nanobodies. Single Domain Antibodies, 2012, 911: 15-26) discloses “Three deviations from the classic heterotetrameric structure have been described over the years, and all of them consist of a homodimer of an immunoglobulin heavy chain. The first described heavy chain antibody is linked to a pathological disorder, known as heavy chain disease, and occurs in sera of patients…These human heavy chain antibodies (or those that have been identified in mouse hybridomas) are not functional in antigen binding since the VL and part of the VH domain are missing. The second type of heavy chain antibodies naturally devoid of light chains were found by serendipity in sera of species from the family of Camelidae...The third type of heavy chain-only antibodies is occurring naturally in shark.” (2. Heavy Chain Antibodies)
Vincke discloses that “The smallest fragment of a classical antibody that retains the antigen binding specificity of a whole antibody is the scFv in which the VH and VL domains are tethered by a synthetic linker. However, the expression of a single variable domain of an Fv (VH or VL) further reduces the size and might in some instances still produce a fragment retaining residual antigen binding. Unfortunately, an isolated VH (or VL) domain exposes a large hydrophobic side to the aqueous environment that renders this type of sdAb rather difficult to handle. Nowadays this shortcoming has been remediated either by a prior selection of a ‘soluble and well behaving’ (human) VH scaffold.” (3. Importance of VHH, paragraph 2)
	At the time the application was filed, “The use of human variable heavy (VH) domain antibodies has been on the rise due to their small scaffold size and simple folding mechanism.” (Hairul Bahara NH, et al. Construction of a Semisynthetic Human VH Single-Domain Antibody Library and Selection of Domain Antibodies against α-Crystalline of Mycobacterium tuberculosis. J Biomol Screen. 2016 Jan;21(1):35-43.).
Bahara discloses that “The complementarity-determining region (CDRs) of the VH DAb play a dominant role in antigen binding specificity. Previous studies on VH DAb sequence analysis suggest that aggregation is more likely to occur at the regions in or adjacent to the CDRs. Therefore, designation and the use of highly stable frameworks are required in semisynthetic VH DAb library generation to stabilize the structure of VH DAb in order to retain the original binding specificity and functionality.” (Page 35, 2nd column last sentence – Page 36, 1st column, first paragraph)
Bahara discloses that “The semisynthetic antibody library generation was initiated by the design of the framework and CDRs for the human VH domain.” (Page 36, Column 2, Materials and Methods, Bioinformatic Analysis, 1st Sentence) and further discloses “Seven oligonucleotides consisting of four frameworks and three CDRs were assembled together in a single reaction to generate a full VH DAb region.” (Page 37, Column 1, Domain Gene Assembly, 2nd Sentence). 
These findings illustrate that the VH CDRs are crucial in constructing a human VH domain antibody via screening.
Absent the conserved structure provided by all 3 CDRs of a single parental single human variable heavy chain domain (VH) antibody in the context of an appropriate VH sequence, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what a single human variable heavy chain domain (VH) antibody with a particular set of functional properties would look like structurally. Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source. The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”).

Summary of Species disclosed in the original specification
	The specification describes the sequences and properties of antibodies in Figures 1-33, and the selection of antibodies in Examples 5-6. The specification does not describe any single human variable heavy chain domain antibodies that binds human PSMA, wherein the CDR1 has at least 80% homology to the recited CDR1 sequences; CDR2 at least 80% homology to the recited CDR2 sequences; and CDR3 has at least 80% homology to the recited CDR3 sequences. The specification does not describe any single human variable heavy chain domain antibodies comprising a single human variable heavy chain domain (VH) antibody comprising the recited CDR1, CDR2, and CDR3 sequences, not from a single parental antibody. The specification does not describe any antibodies from the family of Camelidae or shark. The specification only describes antibodies obtained via screening in Examples 5-6. 

Identifying characteristics and structure function correlation
	In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
As noted above, the art generally accepted that the VH CDRs are crucial in constructing a full human VH domain antibody via screening.
As all the antibodies disclosed in the specification were obtained via screening, the antibodies claiming less than the three CDRs from a single parental antibody do not satisfy this requirement. 
Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. (MPEP §2163.02).
Because of the amount of data presented in the Specification related to single human variable heavy chain domain antibodies that binds human PSMA coupled with the fact that all of the antibodies in comprise a full VH sequence with all 3 CDR regions, the applicant has conveyed with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is a single human variable heavy chain domain (VH) antibodies that binds human PSMA, comprising CDR1, CDR2, and CDR3 sequences recited in claim 1.
Genera of antibodies comprising less than CDRs 1-3 from a single parental antibody, contain less than the minimum of 3 defined CDR regions required for functioning single human variable heavy chain domain antibodies. Because of this, one of skill in the art would not know which of the myriad of sequences capable of binding PSMA to pick for the indeterminate CDR sequences. And none of the rejected dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding at a particular epitope.  The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

4.	Claims 74 and 95 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating prostate cancers comprising administering the recited antibodies, comprising all 3 CDRs of a parental antibody, conjugated to a cytotoxic moiety, does not reasonably provide enablement for treating any prostatic disease using any of the claimed antibodies alone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).
	In the instant case, claim 74 and 95 are broadly directed to a method of treating any prostatic disease in a subject, the method comprising administering to the subject a single human variable heavy chain domain anti-PSMA antibody, wherein the single human variable heavy chain domain anti-PSMA antibody comprises the recited CDRs or CDRs that are 80% identical to the recited CDR sequences in claim 1. The specification does not describe any single human variable heavy chain domain antibodies that binds human PSMA, wherein the CDR1 has at least 80% homology to the recited CDR1 sequences; CDR2 at least 80% homology to the recited CDR2 sequences; and CDR3 has at least 80% homology to the recited CDR3 sequences. The specification does not describe any single human variable heavy chain domain antibodies comprising a single human variable heavy chain domain (VH) antibody comprising the recited CDR1, CDR2, and CDR3 sequences, not from a single parental antibody.
	The specification discloses the ability of MMAE-toxin-conjugated VH to internalize into PSMA-expressing cells resulting in cell killing in Example 11, page 11 of the instant specification.
	The nature of the invention is complex and unpredictable, as it involves the effects of biological molecules on healthy and diseased physiological systems. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology’, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).
	The amount of detailed guidance and working examples provided in the specification are of a far more limited scope than that of the claims. Regarding the scope of diseases that can be treated or prevented, the specification asserts that the method works and is applicable to any prostatic disease. The working examples are not commensurate in scope with these assertions. The specification discloses the ability of MMAE-toxin-conjugated VH to internalize into PSMA-expressing cells in Example 11, page 11 of the instant specification. However, none of these working examples and disclosures reasonably provide enablement for treating any prostatic disease. Regarding the state of the art (Hawkey NM, Sartor AO, Morris MJ, Armstrong AJ. Prostate-specific membrane antigen-targeted theranostics: past, present, and future approaches. Clin Adv Hematol Oncol. 2022 Apr;20(4):227-238.), even after the filing date of instant application, anti-PSMA antibody therapy may be effective for the treatment of prostate cancer (Abstract). However, the art is silent in regards to treating any other prostatic disease using an anti-PSMA antibody.
	Accordingly, one would not be enabled for administering the claimed antibody to treat all prostatic diseases based on the disclosure of the specification and the state of the art.
	Regarding the scope of the claimed anti-PSMA antibody encompassed by the claims, the specification provides evidence that MMAE toxin conjugated anti-PSMA antibodies may have some therapeutically relevant activity. However, the specification provides no evidence that these anti-PSMA antibodies alone can treat prostate cancer, or any other prostatic disease.
	Due to the large quantity of experimentation necessary to determine which prostatic diseases, can be treated with anti-PSMA antibody encompassed by the claims, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of biological molecules on healthy and diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 67-69, 71-74, and 93-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10975161. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The recited binding molecule capable of binding human PSMA comprising a single human variable heavy chain domain comprising a CDR1 sequence of SEQ ID NO. 1 or a sequence with at least 90%, or at least 95% homology thereto, said CDR2 sequence of SEQ ID NO. 2 or a sequence with at least 90%, or at least 95% homology thereto and wherein said CDR3 sequence of SEQ ID NO. 3 or a sequence with at least 90%, or at least 95% homology thereto are identical to the recited sequences of SEQ ID NOs: 1-3 in instant claim 1.

SEQ ID NOs: 1-3 of U.S. Patent

    PNG
    media_image1.png
    135
    337
    media_image1.png
    Greyscale


Instant SEQ ID NOs: 1-3

    PNG
    media_image2.png
    127
    336
    media_image2.png
    Greyscale


	The U.S. patent claims a binding molecule comprising a first single human heavy chain variable immunoglobulin (VH) domain antibody capable of binding human PSMA and a second single VH domain antibody capable of binding human PSMA, wherein said first single human heavy chain variable immunoglobulin (VH) domain antibody capable of binding human PSMA is according to claim 1.
	The U.S. patent claims a binding molecule wherein said first single human heavy chain variable immunoglobulin (VH) domain antibody and said second single VH domain antibody bind to the same epitope on human PSMA.
	The U.S. patent claims a binding molecule according to claim 3 wherein said first single human heavy chain variable immunoglobulin (VH) domain antibody binds to a first epitope on PSMA and said second single VH domain antibody binds to a second epitope on PSMA wherein said first and said second epitope are not identical.
	The U.S. patent claims a binding molecule according to claim 1 wherein said binding molecule is conjugated to a cytotoxic moiety.
	The U.S. patent claims a pharmaceutical composition comprising the binding molecule according to claim 1 and a pharmaceutical carrier.
	The U.S. patent claims a method for treating prostate cancer or a prostatic disorder comprising administering a therapeutically-effective amount of the binding molecule according to claim 1.
	The U.S. patent claims an immunoconjugate conjugate comprising the binding molecule according to claim 1.

Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/763,063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 9 of the copending application discloses a VH single domain antibody which comprises a CDR1 comprising SEQ ID NO. 812 or a sequence with at least 75% homology thereto, a CDR2 comprising SEQ ID NO. 813 or a sequence with at least 75% homology thereto and a CDR3 comprising SEQ ID NO. 814 or a sequence with at least 75% homology thereto or wherein said VH single domain antibody comprises a CDR1 comprising SEQ ID NO. 837 or a sequence with at least 75% homology thereto, a CDR2 comprising SEQ ID NO. 838 or a sequence with at least 75% homology thereto and a CDR3 comprising SEQ ID NO. 839 or a sequence with at least 75% homology thereto or wherein the single variable heavy chain domain antibody that binds to PSMA comprises a full length sequence as listed in table 6 or 7 or a sequence with at least 75% homology thereto, optionally wherein the single variable heavy chain domain antibody that binds to PSMA comprises SEQ ID NO. 815, 816, 817, 818, 819, 820, 821, 822, 823, 824, 825 or 840 or a sequence with at least 75% homology thereto.
	Instant SEQ ID NOs: 1-3 is identical to SEQ ID NOs: 812-814 of the copending application. SEQ ID NO: 815 of the copending application is identical to instant SEQ ID NO: 4 and encompasses instant SEQ ID NO: 1-3.

SEQ ID NOs: 812-815 of Copending Application

    PNG
    media_image3.png
    116
    661
    media_image3.png
    Greyscale

Instant SEQ ID NOs: 1-4

    PNG
    media_image4.png
    142
    650
    media_image4.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/099,099 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 8 of the copending application discloses a VH single domain antibody which comprises a sequence selected from SEQ ID NO. 22-26 or a sequence with at least 60%. 70%. 80% or 90% homology thereto.
	SEQ ID NO: 23 of the copending application is identical to instant SEQ ID NO: 4 and encompasses instant SEQ ID NOs: 1-3 and SEQ ID NOs: 29-31.

SEQ ID NO: 23 of the Copending Application

    PNG
    media_image5.png
    88
    659
    media_image5.png
    Greyscale

Instant SEQ ID NOs: 1-4

    PNG
    media_image4.png
    142
    650
    media_image4.png
    Greyscale

Instant SEQ ID NOs: 29-31

    PNG
    media_image6.png
    107
    348
    media_image6.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
10.	No claims are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SUNG MIN YOON/Examiner, Art Unit 1643  



/HONG SANG/Primary Examiner, Art Unit 1643